DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding 35 U.S.C. § 103 rejections have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments regarding 35 U.S.C. § 101 rejections have been considered but they are not persuasive.
Claim Interpretation
Claim 1 recites (emphasis added):
- storing, in a measure risk database, the second measure of risk for each category and the range of times associated with that category for future use by one or more predictive models to determine a likelihood that a future event occurring at a future time is fraudulent
Examiner finds that “for future use by one or more predictive models to determine a likelihood that a future event occurring at a future time is fraudulent” is an intended usage. Therefore, it does not have a patent weight. The recited limitation is interpreted as storing numbers into a computer (database).
Rejections under 35 U.S.C. § 101 (Prong One)
In Remarks, p. 17, regarding prong one in step 2a of the Mayo/Alice analysis, Applicant contends (emphasis added):
storing, in a measure risk database, the second measure of risk for each category and the range of times associated with that category for future use by one or more predictive models to determine a likelihood that a future event occurring at a future time is fraudulent" cannot be performed by a human mind and cannot be performed in a mental manner, and thus the claims do not fall under the grouping of mental processes as alleged by the Office Action. Also, the claims do not fall under the groupings of certain methods of organizing human activity or mathematical concepts.

The claim is interpreted as “storing numbers into a computer” (see Claim Interpretation above).
MPEP 2106.04(a)(2)(III)(C) states (emphasis added):
C. A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures “can be carried out in existing computers long in use, no new machinery being necessary.” 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of “anonymous loan shopping” recited in a computer system claim is an abstract idea because it could be “performed by humans without a computer”).
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.
The Examiner contends that, in similar fashion to Benson, the claimed invention could be “carried out in existing computers long in use, no new machinery being necessary.”
Per MPEP 2106.04(a)(2)(III)(C), the Examiner finds that Applicant’s claimed invention is “a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a 
Rejections under 35 U.S.C. § 101 (Prong Two)
In Remarks, p. 17-18, regarding prong two in step 2a of the Mayo/Alice analysis, Applicant contends (emphasis added):
Moreover, the recited features (e.g., claim l's "storing, in a measure risk database, the second measure of risk for each category and the range of times associated with that category for future use by one or more predictive models to determine a likelihood that a future event occurring at a future time is fraudulent") is clearly tied to a practical application, i.e., determining a likelihood that a future event occurring at a future time is fraudulent via one or more predictive models based on data stored in a database.
Applicant is asserting that the claimed invention is tied to a practical application. The Examiner disagrees. As noted previously, the storing step is interpreted as only storing numbers into a computer. Thus, Applicant’s arguments that the claimed limitation is tied to a practical application are not convincing.
	Applicant further contends in Remarks, p. 19:
The current claims recite features that are clearly tied to a practical application i.e., determining likelihood that a future event occurring at a future time is fraudulent via one or more predictive models based on data stored in a database. Thus, suppose, just for the sake of argument, that the current claims recite a judicial exception, the claims are not directed to an abstract idea because the alleged judicial exception is integrated into a practical application.
Again, even assuming arguendo that the recited feature have a patent weight, “determining a likelihood that a future event occurring at a future time is fraudulent via one or more predictive models based on data stored in a database” is interpreted as using a model to compare numbers. It does not provide a specific application since using a model is recited at high level of generality, and therefore, is not deemed to be a specific application of the abstract idea.

Regarding the remaining remarks in Remarks, p. 19-21, Applicant only recites the Berkheimer reference and the Examiner does not find the actual argument regarding the instant invention. The rejections are therefore maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
receiving data representing a plurality of events detected by a content provider, the data indicating a time that a corresponding event occurred and whether the corresponding event was fraudulent; 
generating first category data by grouping each of the plurality of events into one of a number of categories, each category being associated with a range of times; 
determining a first measure of a risk for each category, wherein the first measure of the risk indicates a likelihood that a future event occurring at a future time is fraudulent; 
generating second category data by processing the first category data; 
adjusting the first measure of risk based on the second category data;
determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood;
storing, in a measure risk database, the second measure of risk for each category and the range of times associated with that category for future use by one or more predictive models to determine a likelihood that a future event occurring at a future time is fraudulent.
Step 2A Prong 1: The limitations of generating first category data by grouping each of the plurality of events into one of a number of categories, each category being associated with a range of times, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompass the user mentally calculating scores for the categories. 
The limitations of determining a first measure of a risk for each category, wherein the first measure of the risk indicates a likelihood that a future event occurring at a future time is fraudulent, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally comparing scores for the likelihood. 
The limitations of generating second category data by processing the first category data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompass the user mentally calculating the scores from the first category data. 
The limitations of adjusting the first measure of risk based on the second category data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “adjusting” in the context of this claim encompass the user mentally calculating the scores using the formula. 
determining a second measure of the risk for each category, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally picking the scores for each category. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the receiving step. The receiving step is recited at a high level of generality and amounts to mere data receiving, which is a form of insignificant extra-solution activity. Further, the claim recites the storing step. The storing step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over 

Similarly, Claims 8, and 15 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
applying a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value.
Step 2A Prong 1: The limitations of applying a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally comparing the scores and calculating the value using a function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Similarly, Claims 9, and 16 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
determining a transition value associated with each of the transitions for each category;
determining, for each category, whether the transition value exceeds the preset transition threshold value; and 
obtaining, in response to a corresponding transition value associated with one of the categories being determined to exceed the present transition threshold value, the smoothing function.
Step 2A Prong 1: The limitations of determining a transition value associated with each of the transitions for each category, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally calculating values for each category. The limitations of determining, for each category, whether the transition value exceeds the preset transition threshold value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally compares a value with the preset value. Similarly, the limitations of obtaining, in response to a corresponding transition value associated with one of the categories being determined to exceed the present transition threshold value, the smoothing function, as drafted, is a process 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Similarly, Claims 10, and 17 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites one of the categories comprises the future time.
Step 2A Prong 1: The limitations of one of the categories comprises the future time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally adding a range of time for tomorrow to the categories.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.



Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites temporal metadata indicating the time and flag metadata indicating whether the corresponding event was fraudulent or non- fraudulent.
Step 2A Prong 1:  The limitations of temporal metadata indicating the time and flag metadata indicating whether the corresponding event was fraudulent or non- fraudulent, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally associating the event data with the timestamp and labeling it if it is fraudulent.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Similarly, Claim 12 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
receiving new data representing a plurality of new events detected by the content provider, the new data indicating a new time that a corresponding new event occurred and whether the corresponding new event was fraudulent, wherein the plurality of new events corresponds to a duration of times subsequent to a previous duration of times associated with the data previously received; 
generating third category data comprising by grouping each of the plurality of new events into one of the number of categories; 
determining a third measure of the risk for each category; and 

Step 2A Prong 1: The limitations of generating third category data comprising by grouping each of the plurality of new events into one of the number of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompass the user mentally grouping and categorize the data of events. The limitations of determining a third measure of the risk for each category, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally calculating scores of the likelihood for each category. Similarly, the limitations of determining whether a difference between the third measure of risk for each category and a corresponding second measure of risk for each category exceeds a predetermined measure of risk threshold value, indicating that the third category data is to be ignored, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally comparing the scores from the categories and discarding the lower values.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the receiving step. The receiving step is recited at a high level of generality and amounts to mere data receiving, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.



Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
determining a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk; and 
storing new measure data representing the fourth measure of risk for each category and the range of times associated with that category.
Step 2A Prong 1: The limitations of determining a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompass the user mentally adding a location category after observing the time, user account and ip address categories.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the storing step. The storing step is recited at a high level of generality and 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.

Similarly, Claims 14, and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
one of the categories comprises the future time; and 

Step 2A Prong 1: The limitations of one of the categories comprises the future time; and 
the data comprises temporal metadata indicating the time, and flag metadata indicating whether the corresponding event was fraudulent or non-fraudulent, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally adding a range of time for tomorrow to the categories, associating the event data with the timestamp and labeling it if it is fraudulent.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,805,737 B1) in view of Ackerman et al. (US 9,038,134 B1) further in view of Ferranti et al. (US 20190188614 A1)

Regarding Claim 1
Chen teaches
 A method for removing perturbations from predictive scoring, the method being implemented on at least one computing device having at least one processor, memory, and (Chen: [19:47-52]; a computing device is disclosed) 
- receiving data representing a plurality of events detected by a content provider, the data indicating a time that a corresponding event occurred and whether the corresponding event was fraudulent; (Chen: [1:36-45] “As an example, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities. At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated. The generated summarization contains fraud-indicative information regarding fraud at the entity or peer group level."; “At multiple times throughout the day” reads on “plurality of events” and “a time period within the current day” reads on “a time that a corresponding event occurred” ) 
- generating first category data by grouping each of the plurality of events into one of a number of categories, each category being associated with a range of times (Chen: [1:36-45] “At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated.”; “summarization” reads on “grouping” and “a time period within the current day” reads on “a range of times”), 
- determining a first measure of a risk for each category, wherein the first measure of the risk indicates a likelihood that a future event …. is fraudulent; (Chen: [5:09-31] “At step 110, the fraud detection predictive model generates fraud indicative scores in real-time or near real-time based upon the received financial transactions data combined with summarized data from previous transactions. …. Additionally, if desired, the results of the periodic summarization 210 can be used by the fraud detection predictive model 38 to help detect fraud for future transactions.”; “fraud indicative scores” reads on “the first measure of the risk”)
- generating second category data by processing the first category data; (Chen: [4:34-47] “The example shown in FIG. 3 illustrates that different entities (e.g., different individuals, corporations, etc.) can be associated with the transactions that are to be processed by the fraud detection predictive model …. The dynamic summarization process 42 generates a summarization 210 of the properties of the fraud transaction data, including the scores.”; “different entities” reads on “second category”).
- storing, in a measure risk database, the second measure of risk for each category and the range of times associated with that category (Chen: [6:4-7] “In FIG. 9, the fraud detection predictive model 38 stores fraud score results in a data store 400 which also can store transaction data.”; “in a data store” reads on “in a measure risk database”; “fraud score” reads on “the second measure of risk” and “transaction data” implies that it has time information. [Fig. 16] shows that the transaction data includes time information.) for future use by one or more predictive models to determine a likelihood that a future event … is fraudulent (Chen: [5:09-31] Additionally, if desired, the results of the periodic summarization 210 can be used by the fraud detection predictive model 38 to help detect fraud for future transactions.”)
	Chen does not distinctly disclose:
- a future event occurring at a future time  
	However, Ackerman teaches:
Ackerman: [5:66-6:01] “It will be appreciated that during operation the technique can perform an analysis of request 470 and data 440 with respect to a particular time. It will also be appreciated that request 470 and/or data 440 may have a timestamp associated therewith enabling analysis by engine 530 with the history at that particular time.”; Ackerman’s analysis indicates that it includes the likelihood for a future event occurring at a future time);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the multiple entity dynamic summarization system of Chen with the future time association of Ackerman to predict the pattern of fraud in advance (Ackerman: [5:66-6:1]).
Chen and Ackerman does not distinctly disclose:
- adjusting the first measure of risk based on the second category data; 
- determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood
	However, Ferranti teaches
- adjusting the first measure of risk based on the second category data; ([0053]
“risk rating engine 312 may adjust the initial risk rating score based on the values received weight configurations 308 and algorithm configurations 310 and further based on the received domain category 306.”; “initial risk rating score” reads on “the first measure of risk” and  “values … based on the received domain category” reads on “the second category data”)
- determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood (([0053]
“risk rating engine 312 may adjust the initial risk rating score based on the values received weight configurations 308 and algorithm configurations 310 and further based on the received domain category 306.”; [Abstract] “A baseline operational risk rating score is retrieved based on the selected domain category. A deviation value is determined based on comparing the retrieved baseline operational risk rating score and the initial operational risk rating score.”; “initial operational risk rating score” reads on “adjusted first measure of risk” and deviation value with the baseline operational risk rating score reads on “a second measure of risk” and it reads on “an adjusted likelihood” because the deviation value can be added to the baseline operational risk rating score.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the multiple entity dynamic summarization system of Chen and Ackerman with the risk score adjustment of Ferranti to more accurately evaluate the risk rating (Ferranti [0016]).

Regarding Claim 4
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 1 as cited above and Ackerman further teaches
The method of claim 1, wherein one of the categories comprises the future time. (Ackerman: [6:6-11] “Additionally, it will be appreciated that system 110 may be configured to infer patterns of time and location. For example, it will be appreciated that the time and location may frequently correspond enabling the risk engine to identify patterns of behavior and use these patterns together with predictors 430.”; “patterns of time” reads on “future time”)
	Same motivation as claim 1.	

Regarding Claim 5
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 1 as cited above and Chen further teaches
- temporal metadata indicating the time; and (Chen: [9:44-48] “As another illustration of the wide scope of the disclosure herein, a system can be configured to perform dynamic summarization by storing the raw transaction data over a prolonged period of time and making such data available for performing data summarizations at different points in time”)
- flag metadata indicating whether the corresponding event was fraudulent or non-fraudulent. (Chen: [11:53-57] “Data records in the authorized transaction database 1104 represent financial transactions which have been authorized by a financial institution. Data records in the fraudulent transaction database 1106 represent financial transactions which have been indicated as fraudulent financial transactions.”; “authorized” reads on “non-fraudulent”)

Regarding Claim 6
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 1 as cited above and Chen further teaches
- receiving new data representing a plurality of new events detected by the content provider, the new data indicating a new time that a corresponding new event occurred and whether the (Chen: [1:36-45] “As an example, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities. At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated. The generated summarization contains fraud-indicative information regarding fraud at the entity or peer group level."; “real-time” reads on “new” and “a time period within the current day” reads on “a duration of times”) 
- generating third category data comprising by grouping each of the plurality of new events into one of the number of categories; (Chen: [16: 27- 33] “FIG. 25 depicts an example at 1900 of an operational scenario by which a system can construct operation reason codes. At step 1910, different fraud types are grouped into various fraud categories. The grouping can be performed based upon a pre-specified criteria. For example, the grouping criteria can include grouping fraud types which have one or more similar characteristics.”; “operation reason codes” reads on “third category data”)
- determining a third measure of the risk for each category; and (Chen: [16:33-36] “Step 1920 involves generating a fraud category predictor, such as by constructing a set of analytic models to estimate the likelihood of each fraud category.”; “a fraud category predictor” reads on “a third measure of the risk”)
(Chen: [18:28-33] “If the probability of the most likely fraud category (the third and fourth digits of the first operation reason code) is greater than a pre-set threshold, the given alerts can be routed to the queue handling that particular most likely category. Otherwise, the case is routed to a general queue”; “routed to a general queue” reads on “to be ignored”)

Regarding Claim 8
Chen teaches
 A system for removing perturbations from predictive scoring, the system comprising:
- a user event detection system implemented by a processor (Chen [19:51] “a processor”) and configured to receive data representing a plurality of events detected by a content provider, the data indicating a time that a corresponding event occurred and whether the corresponding event was fraudulent; (Chen: [1:36-45] “As an example, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities. At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated. The generated summarization contains fraud-indicative information regarding fraud at the entity or peer group level."; “At multiple times throughout the day” reads on “plurality of events” and “a time period within the current day” reads on “a time that a corresponding event occurred” ) 
(Chen: [1:36-45] “At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated.”; “summarization” reads on “grouping” and “a time period within the current day” reads on “a range of times”),
- generate second category data by processing the first category data; (Chen: [4:34-47] “The example shown in FIG. 3 illustrates that different entities (e.g., different individuals, corporations, etc.) can be associated with the transactions that are to be processed by the fraud detection predictive model …. The dynamic summarization process 42 generates a summarization 210 of the properties of the fraud transaction data, including the scores.”; “different entities” reads on “second category”).
- a measure of risk determination system implemented by a processor and configured to: determine a first measure of a risk for each category, wherein the first measure of the risk indicates a likelihood that a future event … is fraudulent, and (Chen: [5:09-31] “At step 110, the fraud detection predictive model generates fraud indicative scores in real-time or near real-time based upon the received financial transactions data combined with summarized data from previous transactions. …. Additionally, if desired, the results of the periodic summarization 210 can be used by the fraud detection predictive model 38 to help detect fraud for future transactions.”; “fraud indicative scores” reads on “the first measure of the risk”)
 (Chen: [6:4-7] “In FIG. 9, the fraud detection predictive model 38 stores fraud score results in a data store 400 which also can store transaction data.”; “a data store” reads on “a measure risk database”;  “fraud score” reads on “the second measure of risk” and “transaction data” implies that it has time information. [Fig. 16] shows that the transaction data includes time information.) for future use by one or more predictive models to determine a likelihood that a future event … is fraudulent (Chen: [5:09-31] Additionally, if desired, the results of the periodic summarization 210 can be used by the fraud detection predictive model 38 to help detect fraud for future transactions.”))
	Chen does not distinctly disclose:
- a future event occurring at a future time  
	However, Ackerman teaches:
- a future event occurring at a future time (Ackerman: [5:66-6:01] “It will be appreciated that during operation the technique can perform an analysis of request 470 and data 440 with respect to a particular time. It will also be appreciated that request 470 and/or data 440 may have a timestamp associated therewith enabling analysis by engine 530 with the history at that particular time.”; Ackerman’s analysis indicates that it includes the likelihood for a future event occurring at a future time);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the multiple entity dynamic summarization system of Chen with the future time association of Ackerman to generate the risk score with respect to a particular time (Ackerman: [5:66-6:1]).
Chen and Ackerman does not distinctly disclose:
- adjusting the first measure of risk based on the second category data; 
- determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood
	However, Ferranti teaches
- adjusting the first measure of risk based on the second category data; ([0053]
“risk rating engine 312 may adjust the initial risk rating score based on the values received weight configurations 308 and algorithm configurations 310 and further based on the received domain category 306.”; “initial risk rating score” reads on “the first measure of risk” and  “values … based on the received domain category” reads on “the second category data”)
- determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood (([0053]
“risk rating engine 312 may adjust the initial risk rating score based on the values received weight configurations 308 and algorithm configurations 310 and further based on the received domain category 306.”; [Abstract] “A baseline operational risk rating score is retrieved based on the selected domain category. A deviation value is determined based on comparing the retrieved baseline operational risk rating score and the initial operational risk rating score.”; “initial operational risk rating score” reads on “adjusted first measure of risk” and deviation value with the baseline operational risk rating score reads on “a second measure of risk” and it reads on “an adjusted likelihood” because the deviation value can be added to the baseline operational risk rating score.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the multiple entity dynamic summarization system of Chen and Ackerman with the risk score adjustment of Ferranti to more accurately evaluate the risk rating (Ferranti [0016]).

Regarding Claim 11
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 8 as cited above and Ackerman further teaches
The system of claim 8, wherein one of the categories comprises the future time. (Ackerman: [6:6-11] “Additionally, it will be appreciated that system 110 may be configured to infer patterns of time and location. For example, it will be appreciated that the time and location may frequently correspond enabling the risk engine to identify patterns of behavior and use these patterns together with predictors 430.”; “patterns of time” reads on “future time”)
	Same motivation as claim 8.

Regarding Claim 12
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 8 as cited above and Chen further teaches
The system of claim 8, wherein the data comprises: 
 (Chen: [9:44-48] “As another illustration of the wide scope of the disclosure herein, a system can be configured to perform dynamic summarization by storing the raw transaction data over a prolonged period of time and making such data available for performing data summarizations at different points in time”)
- flag metadata indicating whether the corresponding event was fraudulent or non-fraudulent. (Chen: [11:53-57] “Data records in the authorized transaction database 1104 represent financial transactions which have been authorized by a financial institution. Data records in the fraudulent transaction database 1106 represent financial transactions which have been indicated as fraudulent financial transactions.”; “authorized” reads on “non-fraudulent”)

Regarding Claim 13
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 8 as cited above and Chen further teaches
The system of claim 8, wherein: 
- the user event detection system is further configured to receive new data representing a plurality of new events detected by the content provider, the new data indicating a new time that a corresponding new event occurred and whether the corresponding new event was fraudulent, wherein the plurality of new events corresponds to a duration of times subsequent to a previous duration of times associated with the data previously received; (Chen: [1:36-45] “As an example, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities. At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated. The generated summarization contains fraud-indicative information regarding fraud at the entity or peer group level."; “real-time” reads on “new” and “a time period within the current day” reads on “a duration of times”) 
- the data bin filling system is further configured to generate third category data comprising by grouping each of the plurality of new events into one of the number of categories; and (Chen: [16: 27- 33] “FIG. 25 depicts an example at 1900 of an operational scenario by which a system can construct operation reason codes. At step 1910, different fraud types are grouped into various fraud categories. The grouping can be performed based upon a pre-specified criteria. For example, the grouping criteria can include grouping fraud types which have one or more similar characteristics.”; “operation reason codes” reads on “third category data”)
- the measure of risk determination system is further configured to: determine a third measure of the risk for each category, and (Chen: [16:33-36] “Step 1920 involves generating a fraud category predictor, such as by constructing a set of analytic models to estimate the likelihood of each fraud category.”; “a fraud category predictor” reads on “a third measure of the risk”)
- determine whether a difference between the third measure of risk for each category and a corresponding second measure of risk for each category exceeds a predetermined measure of risk threshold value, indicating that the third category data is to be ignored. (Chen: [18:28-33] “If the probability of the most likely fraud category (the third and fourth digits of the first operation reason code) is greater than a pre-set threshold, the given alerts can be routed to the queue handling that particular most likely category. Otherwise, the case is routed to a general queue”; “routed to a general queue” reads on “to be ignored”)

Regarding Claim 15
Chen teaches
A non-transitory computer readable medium comprising instructions for removing perturbations from predictive scoring, wherein the instructions, when read by at least one processor of a computing device, cause the computing device to: (Chen: [19:47-52]; a computing device is disclosed)
- receive data representing a plurality of events detected by a content provider, the data indicating a time that a corresponding event occurred and whether the corresponding event was fraudulent; (Chen: [1:36-45] “As an example, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities. At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated. The generated summarization contains fraud-indicative information regarding fraud at the entity or peer group level."; “At multiple times throughout the day” reads on “plurality of events” and “a time period within the current day” reads on “a time that a corresponding event occurred” ) 
- generate first category data by grouping each of the plurality of events into one of a number of categories, each category being associated with a range of times, and (Chen: [1:36-45] “At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated.”; “summarization” reads on “grouping” and “a time period within the current day” reads on “a range of times”),
- determine a first measure of a risk for each category, wherein the first measure of the risk indicates a likelihood that a future event … is fraudulent, and (Chen: [5:09-31] “At step 110, the fraud detection predictive model generates fraud indicative scores in real-time or near real-time based upon the received financial transactions data combined with summarized data from previous transactions. …. Additionally, if desired, the results of the periodic summarization 210 can be used by the fraud detection predictive model 38 to help detect fraud for future transactions.”; “fraud indicative scores” reads on “the first measure of the risk”)
- generate second category data by processing the first category data; (Chen: [4:34-47] “The example shown in FIG. 3 illustrates that different entities (e.g., different individuals, corporations, etc.) can be associated with the transactions that are to be processed by the fraud detection predictive model …. The dynamic summarization process 42 generates a summarization 210 of the properties of the fraud transaction data, including the scores.”; “different entities” reads on “second category”).
- store, in a measure risk database, the second measure of risk for each category and the range of times associated with that category. (Chen: [6:4-7] “In FIG. 9, the fraud detection predictive model 38 stores fraud score results in a data store 400 which also can store transaction data.”; “in a data store” reads on “in a measure risk database”; “fraud score” reads on “the second measure of risk” and “transaction data” implies that it has time information. [Fig. 16] shows that the transaction data includes time information.) for future use by one or more (Chen: [5:09-31] Additionally, if desired, the results of the periodic summarization 210 can be used by the fraud detection predictive model 38 to help detect fraud for future transactions.”)	
Chen does not distinctly disclose:
- a future event occurring at a future time  
	However, Ackerman teaches:
- a future event occurring at a future time (Ackerman: [5:66-6:01] “It will be appreciated that during operation the technique can perform an analysis of request 470 and data 440 with respect to a particular time. It will also be appreciated that request 470 and/or data 440 may have a timestamp associated therewith enabling analysis by engine 530 with the history at that particular time.”; Ackerman’s analysis indicates that it includes the likelihood for a future event occurring at a future time);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the multiple entity dynamic summarization system of Chen with the future time association of Ackerman to predict the pattern of fraud in advance (Ackerman: [5:66-6:1]).
Chen and Ackerman does not distinctly disclose:
- adjusting the first measure of risk based on the second category data; 
- determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood
	However, Ferranti teaches
- adjusting the first measure of risk based on the second category data; ([0053]
“risk rating engine 312 may adjust the initial risk rating score based on the values received weight configurations 308 and algorithm configurations 310 and further based on the received domain category 306.”; “initial risk rating score” reads on “the first measure of risk” and  “values … based on the received domain category” reads on “the second category data”)
- determining, based on the adjusted first measure of risk, a second measure of the risk, for each category, wherein the second measure indicates an adjusted likelihood (([0053]
“risk rating engine 312 may adjust the initial risk rating score based on the values received weight configurations 308 and algorithm configurations 310 and further based on the received domain category 306.”; [Abstract] “A baseline operational risk rating score is retrieved based on the selected domain category. A deviation value is determined based on comparing the retrieved baseline operational risk rating score and the initial operational risk rating score.”; “initial operational risk rating score” reads on “adjusted first measure of risk” and deviation value with the baseline operational risk rating score reads on “a second measure of risk” and it reads on “an adjusted likelihood” because the deviation value can be added to the baseline operational risk rating score.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the multiple entity dynamic summarization system of Chen and Ackerman with the risk score adjustment of Ferranti to more accurately evaluate the risk rating (Ferranti [0016]).

Regarding Claim 18
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 15 as cited above and Ackerman further teaches
The non-transitory computer readable medium of claim 15, wherein one of the categories comprises the future time; and (Ackerman: [6:6-11] “Additionally, it will be appreciated that system 110 may be configured to infer patterns of time and location. For example, it will be appreciated that the time and location may frequently correspond enabling the risk engine to identify patterns of behavior and use these patterns together with predictors 430.”; “patterns of time” reads on “future time”)
and Chen further teaches
the data comprises temporal metadata indicating the time, and (Chen: [9:44-48] “As another illustration of the wide scope of the disclosure herein, a system can be configured to perform dynamic summarization by storing the raw transaction data over a prolonged period of time and making such data available for performing data summarizations at different points in time”)
- flag metadata indicating whether the corresponding event was fraudulent or non-fraudulent. (Chen: [11:53-57] “Data records in the authorized transaction database 1104 represent financial transactions which have been authorized by a financial institution. Data records in the fraudulent transaction database 1106 represent financial transactions which have been indicated as fraudulent financial transactions.”; “authorized” reads on “non-fraudulent”)

Regarding Claim 19
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 8 as cited above and Chen further teaches
The non-transitory computer readable medium of claim 15 wherein the instructions, when read by the at least one processor, further cause the computing device to:
- receive new data representing a plurality of new events detected by the content provider, the new data indicating a new time that a corresponding new event occurred and whether the corresponding new event was fraudulent, wherein the plurality of new events corresponds to a duration of times subsequent to a previous duration of times associated with the data previously received; (Chen: [1:36-45] “As an example, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities. At multiple times throughout the day, a summarization of the financial transaction data (which has been received within a time period within the current day) is generated. The generated summarization contains fraud-indicative information regarding fraud at the entity or peer group level."; “real-time” reads on “new” and “a time period within the current day” reads on “a duration of times”) 
- generate third category data comprising by grouping each of the plurality of new events into one of the number of categories; (Chen: [16: 27- 33] “FIG. 25 depicts an example at 1900 of an operational scenario by which a system can construct operation reason codes. At step 1910, different fraud types are grouped into various fraud categories. The grouping can be performed based upon a pre-specified criteria. For example, the grouping criteria can include grouping fraud types which have one or more similar characteristics.”; “operation reason codes” reads on “third category data”)
- determine a third measure of the risk for each category, and (Chen: [16:33-36] “Step 1920 involves generating a fraud category predictor, such as by constructing a set of analytic models to estimate the likelihood of each fraud category.”; “a fraud category predictor” reads on “a third measure of the risk”)
- determine whether a difference between the third measure of risk for each category and a corresponding second measure of risk for each category exceeds a predetermined measure of risk threshold value, indicating that the third category data is to be ignored. (Chen: [18:28-33] “If the probability of the most likely fraud category (the third and fourth digits of the first operation reason code) is greater than a pre-set threshold, the given alerts can be routed to the queue handling that particular most likely category. Otherwise, the case is routed to a general queue”; “routed to a general queue” reads on “to be ignored”)


Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ackerman in view of Ferranti as shown above, further in view of Amram et al. (US 10,511,585 B1)
	
Regarding Claim 2
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 1 as cited above, but does not distinctly disclose: 

	However, Amram teaches
- applying a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value (Amram: [1:65-2:5] [9:14-17] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”, “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”; “the first one of the discretized values” reads on “a first value of the first measure of risk for one category” and “the second one of the discretized value” reads on “a second value of the first measure of risk for an adjacent category”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the multiple entity dynamic summarization system as Chen, Ackerman and Ferranti to include smoothing process as taught by Amram in order to avoid increasing false positives (Amram: [10:48-52]).

Regarding Claim 3
Chen as modified by Ackerman, Ferranti and Amram teaches all of the limitations of claim 2 as cited above and Amram further teaches:
- determining a transition value associated with each of the transitions for each category; (Amram: [1:65-2:5] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”; “discretized value” reads on “transition value”)
- determining, for each category, whether the transition value exceeds the preset transition threshold value; and (Amram: [9:14-17] “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”) 
- obtaining, in response to a corresponding transition value associated with one of the categories being determined to exceed the present transition threshold value, the smoothing function. (Amram: [1:65-2:5],[9:14-17] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”, “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”; “computed by weighting a feature score …” reads on “the smoothing function”)
	Same motivation as claim 2.

Regarding Claim 9
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 8 as cited above, but does not distinctly disclose: 
The system of claim 8, further comprising: a data smoothing application system configured to apply a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value
	However, Amram teaches
- applying a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value (Amram: [1:65-2:5] [9:14-17] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”, “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”; “the first one of the discretized values” reads on “a first value of the first measure of risk for one category” and “the second one of the discretized value” reads on “a second value of the first measure of risk for an adjacent category”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the multiple entity dynamic summarization system as taught by Chen, Ackerman and Ferrani to include smoothing process as taught by Amram in order to avoid increasing false positives (Amram: [10:48-52]).

Regarding Claim 10
Chen as modified by Ackerman, Ferranti and Amram teaches all of the limitations of claim 9 as cited above and Amram further teaches:
The system of claim 9, wherein the measure of risk determination system is further configured to:
- determine a transition value associated with each of the transitions for each category; (Amram: [1:65-2:5] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”; “discretized value” reads on “transition value”)
- determine, for each category, whether the transition value exceeds the preset transition threshold value; and (Amram: [9:14-17] “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”) 
- obtain, in response to a corresponding transition value associated with one of the categories being determined to exceed the present transition threshold value, the smoothing function. (Amram: [1:65-2:5],[9:14-17] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”, “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”; “computed by weighting a feature score …” reads on “the smoothing function”)
	Same motivation as claim 9.

Regarding Claim 16
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 15 as cited above, but does not distinctly disclose: 
The non-transitory computer readable medium of claim 15, wherein the instructions associated with the second category data being generated by processing the first category data, when read by at least one processor of a computing device, cause the computing device to: apply a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value.
	However, Amram teaches
The non-transitory computer readable medium of claim 15, wherein the instructions associated with the second category data being generated by processing the first category data, when read by at least one processor of a computing device, cause the computing device to: apply a smoothing function to the first category data, wherein the smoothing function is operable to mitigate transitions between a first value of the first measure of risk for one category and a second value of the first measure of risk for an adjacent category for the transitions that exceed a preset transition threshold value. (Amram: [1:65-2:5] [9:14-17] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”, “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”; “the first one of the discretized values” reads on “a first value of the first measure of risk for one category” and “the second one of the discretized value” reads on “a second value of the first measure of risk for an adjacent category”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the multiple entity dynamic summarization system as taught by Chen, Ackerman and Ferranti to include smoothing process as taught by Amram in order to avoid increasing false positives (Amram: [10:48-52]).

Regarding Claim 17
Chen as modified by Ackerman, Ferranti and Amram teaches all of the limitations of claim 9 as cited above and Amram further teaches:
The non-transitory computer readable medium of claim 16, wherein the instructions, when read by the at least one processor, further cause the computing device to: 
- determine a transition value associated with each of the transitions for each category; (Amram: [1:65-2:5] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”; “discretized value” reads on “transition value”)
- determine, for each category, whether the transition value exceeds the preset transition threshold value; and (Amram: [9:14-17] “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”) 
- obtain, in response to a corresponding transition value associated with one of the categories being determined to exceed the present transition threshold value, the smoothing function. (Amram: [1:65-2:5],[9:14-17] “In one or more embodiments, the smoothed feature score for the given feature for the transition from the first one of the discretized values to the second one of the discretized values is computed by weighting a feature score for the first one of the discretized values and a feature score for the second one of the discretized values based on the probability of the transition from the first discrete value to the second discrete value.”, “In one or more alternate implementations, a threshold parameter Pmin is optionally assigned, below which the score would be unmodified, so that uncommon value changes remain uncommon and are not smoothed out.”; “computed by weighting a feature score …” reads on “the smoothing function”)
	Same motivation as claim 17.

s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ackerman in view of Ferranti as shown above, further in view of Archer et al. (US 2013/0318613 A1)

Regarding Claim 7
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 6 as cited above and Chen further teaches:
- storing new measure data representing the fourth measure of risk for each category and the range of times associated with that category. (Chen: [6:4-7] “In FIG. 9, the fraud detection predictive model 38 stores fraud score results in a data store 400 which also can store transaction data.”; “fraud score” reads on “the fourth measure of risk” and “transaction data” implies that it includes the transaction time.)
Chen as modified by Ackerman and Ferranti does not distinctly disclose:
- determining a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk; and
	However, Archer teaches:
- determining a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk; and (Archer: ¶[0030] “In one implementation, application score server 140 may generate four preliminary security scores for each mobile application. Each of the preliminary security scores may generally assess the security of the mobile application in one of four categories: authenticity, reliability, safety (including vulnerability and malice), and privacy. The preliminary security scores may be combined (e.g., by averaging or summing the preliminary security scores) to obtain a final, automatically determined, security score for a mobile application.”; “Each of the preliminary security scores” reads on “the first measure of risk, the second measure of risk, and the third measure of risk” and “a final, automatically determined, security score” reads on “a fourth measure of risk”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the multiple entity dynamic summarization system as taught by Chen, Ackerman and Ferranti to include multiple category analysis as taught by Archer in order to obtain the scores to be more final (Archer: ¶[0030] ll. 5-7).

Regarding Claim 14
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 13 as cited above and Chen further teaches:
The system of claim 13, wherein: 
- the measure of risk determination system is further configured to store new measure data representing the fourth measure of risk for each category and the range of times associated with that category. (Chen: [6:4-7] “In FIG. 9, the fraud detection predictive model 38 stores fraud score results in a data store 400 which also can store transaction data.”; “fraud score” reads on “the fourth measure of risk” and “transaction data” implies that it includes the transaction time.)
Chen as modified by Ackerman and Ferranti does not distinctly disclose:

	However, Archer teaches:
- the measure of risk determination system is further configured to determine a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk; and (Archer: ¶[0030] “In one implementation, application score server 140 may generate four preliminary security scores for each mobile application. Each of the preliminary security scores may generally assess the security of the mobile application in one of four categories: authenticity, reliability, safety (including vulnerability and malice), and privacy. The preliminary security scores may be combined (e.g., by averaging or summing the preliminary security scores) to obtain a final, automatically determined, security score for a mobile application.”; “Each of the preliminary security scores” reads on “the first measure of risk, the second measure of risk, and the third measure of risk” and “a final, automatically determined, security score” reads on “a fourth measure of risk”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the multiple entity dynamic summarization system as taught by Chen, Ackerman and Ferranti to include multiple category analysis as taught by Archer in order to obtain the scores to be more final (Archer: ¶[0030] ll. 5-7).

Regarding Claim 20
Chen as modified by Ackerman and Ferranti teaches all of the limitations of claim 19 as cited above and Chen further teaches:
The non-transitory computer readable medium of claim 19, wherein the instructions, when read by the at least one processor, further cause the computing device to:
- store new measure data representing the fourth measure of risk for each category and the range of times associated with that category. (Chen: [6:4-7] “In FIG. 9, the fraud detection predictive model 38 stores fraud score results in a data store 400 which also can store transaction data.”; “fraud score” reads on “the fourth measure of risk” and “transaction data” implies that it includes the transaction time.)
Chen as modified by Ackerman and Ferranti does not distinctly disclose:
- determine a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk; and
	However, Archer teaches:
- determine a fourth measure of risk for each category based on, for each category, the first measure of risk, the second measure of risk, and the third measure of risk; and (Archer: ¶[0030] “In one implementation, application score server 140 may generate four preliminary security scores for each mobile application. Each of the preliminary security scores may generally assess the security of the mobile application in one of four categories: authenticity, reliability, safety (including vulnerability and malice), and privacy. The preliminary security scores may be combined (e.g., by averaging or summing the preliminary security scores) to obtain a final, automatically determined, security score for a mobile application.”; “Each of the preliminary security scores” reads on “the first measure of risk, the second measure of risk, and the third measure of risk” and “a final, automatically determined, security score” reads on “a fourth measure of risk”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the multiple entity dynamic summarization system as taught by Chen, Ackerman and Ferranti to include multiple category analysis as taught by Archer in order to obtain the scores to be more final (Archer: ¶[0030] ll. 5-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129